Citation Nr: 1429422	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office (RO) in Winston, Salem, North Carolina which, in part, denied service connection for bilateral hearing loss and tinnitus.  

The Veteran requested a hearing before a Veterans Law Judge at the RO which was scheduled for May 2, 2014.  However, in a May 2014 correspondence, the Veteran withdrew his request for a hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1967 to March 1969.

2.  On May 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On May 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.  Specifically, the Veteran wrote the following: "I also make the request to withdraw any and all issues that are currently on appeal."  As this statement from the Veteran is in writing and clearly shows his intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


